                             UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                                     CANTON DIVISION

In re:
                                                       IN PROCEEDINGS UNDER CHAPTER 7
         MICHAEL LEE SNYDER and
         MELISSA RAE ANN SNYDER                              Case No. 18-62088-rk

                  Debtors.                                   Chief Judge Russ Kendig

                                                      AMENDED MOTION OF SUNSHINE
                                                      HEIFERS, LLC FOR RELIEF FROM THE
                                                      AUTOMATIC STAY AND ENTRY OF
                                                      ORDER WAIVING THE PROVISIONS OF
                                                      FRBP 4001(a)(3)



          Creditor, Sunshine Heifers, LLC (“Creditor” or “Sunshine Heifers”), by and through its

counsel, requests that this Court lift the automatic stay pursuant to 11 U.S.C. § 362(d) and allow

it to pursue its remedies, including continuing its Federal Court Lawsuit, against non-debtor

Shirley Snyder, and states as follows:

    1. Pursuant to LBR 4001−1(a), Sunshine Heifers states that this Motion deviates from

          the Court’s standardized forms because this Motion relates to non-foreclosure

          litigation pending in the Northern District of Ohio, Eastern Division, Case No. 18-

          cv-02120-JRA, which is currently stayed. Accordingly, Sunshine Heifers represents

          that good cause exists for the deviation.

    2. On October 15, 2018, the Debtors, Michael Snyder and Melissa Snyder, filed for Chapter

          7 bankruptcy relief. (Doc. 1).

    3. Before the bankruptcy filing, Creditor filed an action against Michael Snyder d/b/a Mike

          Snyder Farms, Melissa Snyder, and Shirley Snyder (collectively referred to as the




 18-62088-rk       Doc 29     FILED 11/28/18     ENTERED 11/28/18 10:31:30          Page 1 of 4
       “Snyders”) in the Northern District of Ohio, Eastern Division, Case No. 18-cv-02120-

       JRA (the “Federal Court Lawsuit”). (Exhibit A – Complaint).

   4. In the Federal Court Lawsuit, Creditor alleged claims against Mike Snyder for breach of

       a dairy cow lease and claims against Mike Snyder, Melissa Snyder, and Shirley Snyder

       for breach of the personal guarantee in the dairy cow leases.

   5. Shortly after moving for default against the Snyders, Debtors filed for Chapter 7 relief.

   6. After receiving notice of the bankruptcy court filing, the District Court administratively

       closed the case. (Exhibit B).

   7. Once a bankruptcy is filed, 11 U.S.C. § 362(a)(1) operates as a stay applicable to all

       entities, of:

       (1) the commencement or continuation, including the issuance or employment of process,
       of a judicial, administrative, or other action or proceeding against the debtor that was or
       could have been commenced before the commencement of the case under this title, or to
       recover a claim against the debtor that arose before the commencement of the case under
       this title[.]

11 U.S.C. § 362(a)(1).

   8. While the bankruptcy filing of the Debtors extends the automatic stay protections to the

       Debtors, it does not extend the automatic stay to non-debtors, such as Shirley Snyder. “It

       is universally acknowledged that an automatic stay of proceeding accorded by § 362 may

       not be invoked by entities such as sureties, guarantors, co-obligors, or others with a

       similar legal or factual nexus[.]” Lynch v. Johns-Manville Sales Corp., 710 F.2d 1194,

       1196 (6th Cir. 1983).

   9. “The legislative history of § 362 discloses a congressional intent to stay proceedings

       against the debtor, and no other, to preserve the status quo of the estate in an effort to

       ultimately effect and implement, to the extent possible, a successful and equitable



                                                2


18-62088-rk       Doc 29   FILED 11/28/18       ENTERED 11/28/18 10:31:30           Page 2 of 4
       reorganization or liquidation.” Id. However, “[n]othing in the legislative history counsels

       that the automatic stay should be invoked in a manner which would advance the interests

       of some third party, such as the debtor’s co-defendants, rather than the debtor or its

       creditors.” Id. at 1197.

   10. The allegations against Shirley Snyder in the Federal Court Lawsuit are for breach of a

       personal guarantee. The automatic stay does not extend to guarantors who are not debtors

       in the underlying bankruptcy case.

   11. Because Shirley Snyder has not filed for bankruptcy, Sunshine Heifers respectfully

       requests an Order from this Court lifting the automatic stay and permitting it to continue

       its Federal Court Lawsuit against her.

       WHEREFORE, Sunshine Heifers, LLC, prays that this Court issue an Order Terminating

or Modifying the Stay and granting the following:

   1. Relief from the stay so that Sunshine Heifers, LLC may continue its lawsuit against

       Shirley Snyder, obtain a judgment against her, and enforce its remedies against Shirley

       Snyder.

   2. That the 14 day stay prescribed by Bankruptcy Rule 4001(a)(3) be waived.

   3. For such other relief as the Court deems proper.

                                            Respectfully submitted,

                                                /s/ Anthony C. Sallah
                                                ANTHONY C. SALLAH (0092603)
                                                BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
                                                200 Public Square, Suite 2300
                                                Cleveland, Ohio 44114
                                                216-363-4500 Telephone
                                                216-363-4588 Facsimile
                                                asallah@beneschlaw.com

                                                Attorney for Sunshine Heifers, LLC

                                                  3


18-62088-rk      Doc 29     FILED 11/28/18        ENTERED 11/28/18 10:31:30          Page 3 of 4
                                        4

11744153 v1

18-62088-rk   Doc 29   FILED 11/28/18   ENTERED 11/28/18 10:31:30   Page 4 of 4
